DETAILED ACTION
This Action is in response to the RCE Amendment for Application Number 17171367 received on 7/26/2022.
Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-12, 14-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laird-McConnell et al. (US 20170279906-A1) in view of Rodriguez et al. (US 20180367484) and further in view of Duan (US 20180075014).

Regarding claim 1, Laird-McConnell disclosed a computer-implemented method comprising: 
receiving, from a client device associated with a group-based communication system, user interaction data associated with the group-based communication system (Laird-McConnell, Fig. 1, client devices 108, [0026], “The client device(s) 108 can be any device by which a user may engage in a dialog with another entity”; [0065]-[0066], Fig. 5, 502, “Jenny asks a question”, to which the intercom 104 interprets as a “service trigger” of user interaction data in the chat room); 
inputting the user interaction data to a machine leaning model (Laird-McConnell, [0003], “disclosed the Intercom providing auxiliary services“; [0055], “the auxiliary services module 220 can include a message-intelligent service that uses natural language processing, disambiguation, and/or other processing methods to detect service triggers”; [0058], “the auxiliary services module 220 can comprise machine learning algorithms to enhance the one or more services of auxiliary services module 220 and/or the other modules of the intercom framework 210 using one or more communication logs and/or ongoing (i.e. over time) dialog”; [0051], “In some examples, the intercom framework 210 can determine a best format for the communication based at least in part on a conversational context of the conversation (e.g., from natural language processing provided by the auxiliary services module 220, etc.), a context of the user, a use context, a user device status, a channel status, agent service type, service trigger type, information contained in a user profile, information in the agent directory, etc.”;  Laird-McConnell therefore disclosed the Intercom framework’s auxiliary services module being inputted with the conversational context of the conversation, i.e. the user input in order to determine one from the above set(s) of information such as service trigger type, in which the auxiliary services module includes a machine learning model)
receiving, from the machine learning model a triggering event associated with an application external to the group-based communication system (Laird-McConnell, [0066], “At 502, Jenny asks a question that can potentially be interpreted to be related to both an individual's schedule and, due to the nature of scheduling, a location of the individual. In some examples, the intercom 104 can facilitate dialog with a second agent having services related to the service trigger. The intercom 104 can facilitate dialog with the second agent when a first agent does not provide a service composing the service trigger and the second agent does, when a user has indicated a preference of the second agent for one or more service types and the service trigger is associated with one of those service types, when the second service provides a service more adequately or satisfactorily, etc.”;  See Fig. 1, showing agents external to both the Intercom 104 as well as the chat-based service channels 110; [0073] “initiating actions outside the system”; See also [0096] the service trigger may include a request for a service;  See [0051] Laird-McConnel disclosed the auxiliary services module determining the service trigger, which is then used by the intercom 10 to facilitate dialog and provide the service); 
sending an application dialog request, associated with the triggering event, to the application (Laird-McConnell, [0066], Laird-McConnell disclosed the intercom 104 facilitating a dialog with an agent; [0073], “the intercom 104 can create a dialog session between at least one agent 112(1) of the plurality of agents and a user”; [0086], Laird-McConnell additionally disclosed that the agents may provide indication that a “request received via the dialog session from the channel is outside a scope of services provided by” the agent;  Therefore Laird-McConnell explicitly disclosed the agents receiving requests via the dialog session;  Such is also evident by Fig. 5 and related portions showing the Calendar Agent response being displayed in response to the dialog request from 502 and Directory Agent’s response;  See also [0065] “Based at least in part on this detection, the intercom 104 can form a query to the agent to obtain a response from the agent”);
in response to sending the application dialog request to the application, receiving an application dialog from the application, wherein the application dialog includes instructions for rendering, via a group-based communication user interface associated with the group-based communication system, a group-based message (Laird-McConnell, [0023] intercom 104 “facilitates dialog between at least one agent 112(1) and at least one user device 108 across a plurality of channels”; [0039], intercom framework includes dialog conversion/relay module 214; [0047] which “functions as a proxy layer between at least one agent 112(1) and at least one user device via a channel”; [0073] upon creation of the dialog session, “the dialog session is configured to receive and send messages at an API endpoint of the at least one endpoint, the messages received from and sent to the API endpoint (i.e., from the agent)“;  See also Fig. 5, in which the dialog is received from Calendar Agent; See also [0065] “Based at least in part on this detection, the intercom 104 can form a query to the agent to obtain a response from the agent”; [0029] the agent can include dialog service; [0048], Laird-McConnell disclosed the dialog conversion/relay module 214 conforming communication provided to a channel from an agent to constraints of that channel;  That is, by receiving a message directed to a channel from the agent, the dialog conversion/relay module receives instructions for rendering that message in the group based chat, such as the chat in Figure 5, and the conversion/relay module verifies that the message conforms to the requirements of the channel, and converts the message if necessary;  See additional portions of [0048] disclosing the Agents being configured for, for example, “for Slack®-related services, which allows for posting images”, to which the Intercom receives such messages and determines whether or not they conform to the particular channel in order to determine the need to convert such messages;  Laird-McConnel provides the example of the dialog to include “posting images”, which clearly requires instructions for rendering the image in the chat, to which the Intercom determines if such dialog conforms with the chat); and 
based at least in part on a determination that the application is validated for communication with the client device, outputting the application dialog to the client device for display via a group-based communication user interface associated with the group-based communication system (Laird-McConnell, [0045] Laird-McConnell disclosed authorization for agents, i.e. “authenticate the agent on the channel“; [0073] Laird-McConnell disclosed the messages from the agent “can be relayed to a user device via a channel (e.g., via a channel's API). In some examples, the messages can be relayed based at least in part on an association of the at least one agent 112(1) with a user profile associated with the channel, the user, and/or the user device”; As such, Laird-McConnell disclosed validating communication with the user device both based on authentication and validating based on association in the user profile, user, and or the user device; See Fig. 5 showing outputting for display to the client device in the chat).
It is evident from the above teachings that Laird-McConnell disclosed the utilization of a machine learning model to determine service triggers based on the user’s input, since Laird-McConnel disclosed the auxiliary services module 220 includes machine learning algorithms to enhance the one or more services of the auxiliary services module 220 and/or the other modules of the intercom framework 210, using one or more communication logs and/or ongoing (i.e. over time) dialog (Laird, [0058]).
While Laird-McConnell disclosed the utilization of one or more communication logs and/or ongoing (i.e. over time) dialog, which reasonably amounts to the claimed “historical triggering event identification data”, Laird-McConnell did not explicitly disclose wherein the machine learning model is “generated” based at least in part on the historical triggering event identification data.
However, it is within the common knowledge of one of ordinary skill in the art that a “machine learning” algorithm is an algorithm that utilizes machine learning, which includes analyzing and drawing inferences from patterns in data.  As Laird-McConnell explicitly disclosed the recited machine learning algorithm “using” the one or more communication logs and/or ongoing dialog (Laird-McConnell, [0058]), it is evident that the machine learning algorithm is in fact learning from such data, and therefore is further refined/generated according to such data.
Regardless, in an analogous art, Rodriguez disclosed implementations related to suggested items for use with embedded applications in chat conversations, in which “the suggestion server 156 and/or other components of the environment 100 can use machine learning, e.g. use a machine learning model that utilizes machine learning to determine suggested items” in which “in a training stage the suggestion server (or other component) can be trained using training data (e.g., message training data) of actual or generated messages in a messaging application context”, and “the machine learning model can be trained based on sample data, e.g., sample message data, for which permissions to utilize user data for training have been obtained expressly from users providing the message data. For example, sample data may include received messages and responses that were sent to the received messages. Based on the sample data, the model can predict message responses to received messages, which may then be provided as suggested items” (Rodriguez, [0055]).  Rodriguez therefore provides evidence that machine learning algorithms/models are trained/generated using historical information, such as the above received messages and responses to which the model utilizes in predicting message responses to received messages, which may then be provided as suggested items.
One of ordinary skill in the art would have been motivated to combine the teachings of Laird-McConnell and Rodriguez as Laird-McConnell explicitly suggests the use of machine learning algorithms utilizing past data and Rodriguez explicitly provides such, and as such they are within similar environments.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teachings of Rodriguez within the teachings of Laird-McConnell in order to particularly train the auxiliary services’ machine learning algorithm of Laird-McConnell, utilizing Laird-McConnell’s communication logs and/or ongoing dialog, such that the intercom framework 210 of Laird-McConnel can more accurately determine/infer the service triggers from the user input, thereby improving desirability of use by its customers.
While Laird-McConnell disclosed, “Agent(s) 112 can include any dialog service, where, at least in one example, “dialog” can include an exchange of natural language. In some examples, “dialog” can include an artificial language” (Laird, [0029]), Laird-McConnell and Rodriguez did not explicitly disclose that the messages from the agents include a template associated with the application, as claimed.
However, on the basis that the agents include a dialog service, for exchanging natural language, to which the agents submit messages to be directed to the chat channel, and on the basis that the dialog service includes a chatbot, it would have been obvious to one of ordinary skill in the art at the time the invention was filed that the messages sent from the agents for the chat channel include a template associated with the application, as such messages follow a particular format that is coded within the dialog service/chatbot, in order for the Agent to properly respond to requests with the requested information, such as the message displayed in Fig. 5 from the Calendar Agent, having particularly formatted natural language data from the Calendar Agent for responding with the calendar data.
Regardless, in an analogous art, Duan disclosed a chatbot system in which a chatbot includes a knowledge database 150 that stores language element “templates” ([0032]) in which the chatbot sends messages to the chat, the messages including the templates ([0092]).
One of ordinary skill would have been motivated to combine the teachings of Laird-McConnell, Rodriguez and Duan, as Laird-McConnell explicitly disclosed the utilization of a chatbot at the agents for responding to client requests in chat channels, and Duan explicitly disclosed particular techniques that enable a chatbot to communicate with clients.  Such explicit teachings would have led one of ordinary skill to modify the Laird-McConnell/Rodriguez combination to include the chatbot technique of Duan arrive at the claimed invention.  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the chatbot technique of Duan within Laird and Rodriguez’s Agent’s chatbot, as doing so amounts to the use of a known chatbot technique to improve Laird’s similar chatbot to yield predictable results, thereby providing Agents of Laird-McConnell and Rodriguez with improved performance, to enable continuous chat interaction between users and chatbots even when such interactive chat becomes more advanced and complex (Duan, [0004]).
Claim 11 recites a system comprising: one or more processors; and one or more non-transitory storing computer-readable instructions that, when executed by the one or more processors, cause the system to perform operations that are substantially similar to the limitations of claim 1.  
Claim 11 further recites in response to sending the application dialog request to the application, receiving an application dialog and dialog validation data, to which the recited determination that the application is validated for communication with the client device is performed using the dialog validation data.
Applicant’s specification broadly defines dialog validation data as, “In some embodiments, the dialog validation data comprises the application dialog itself” (Applicant’s Specification, [0013]).  It is therefore evident that Applicant intends broad interpretations of be given to this limitation.
The combination of Laird-McConnell, Rodriguez, and Duan disclosed in response to sending the application dialog request to the application, receiving an application dialog and dialog validation data, to which the recited determination that the application is validated for communication with the client device is performed using the dialog validation data (Laird-McConnell, [0023] intercom 104 “facilitates dialog between at least one agent 112(1) and at least one user device 108 across a plurality of channels”; [0039], intercom framework includes dialog conversion/relay module 214; [0047] which “functions as a proxy layer between at least one agent 112(1) and at least one user device via a channel”; [0073] upon creation of the dialog session, “the dialog session is configured to receive and send messages at an API endpoint of the at least one endpoint, the messages received from and sent to the API endpoint (i.e., from the agent)“;  See also Fig. 5, in which the dialog is received from Calendar Agent; See also [0065] “Based at least in part on this detection, the intercom 104 can form a query to the agent to obtain a response from the agent”; [0029] the agent can include dialog service; [0048], Laird-McConnell disclosed the dialog conversion/relay module 214 conforming communication provided to a channel from an agent to constraints of that channel;  That is, by receiving a message directed to a channel from the agent, the dialog conversion/relay module receives instructions for rendering that message in the group based chat, such as the chat in Figure 5, and the conversion/relay module verifies that the message conforms to the requirements of the channel, and converts the message if necessary;  See additional portions of [0048] disclosing the Agents being configured for, for example, Slack related services, to which the Intercom receives such messages and determines whether or not they conform to the particular channel in order to determine the need to convert such messages;  A determination that the dialog message from the Agent conforms to the requirements of the channel is a determination using the dialog validation data, that the application is validated for communication with the client device).
Claim 16 recites one or more non-transitory storing computer-readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations that are substantially similar to the limitations of claim 1.
The combination of Laird-McConnell, Rodriguez and Duan disclosed a system comprising: one or more processors; and one or more non-transitory [media] storing computer-readable instructions for performing the above limitations (Laird-McConnell, [0034]-[0035]).
Therefore claims 11 and 16 are rejected under the same rationale applied above.

Regarding claim 2, Laird-McConnell, Rodriguez and Duan disclosed the computer-implemented method of claim 1, wherein the user interaction data is associated with at least one of a message, an input, an upload, or another user engagement with the group-based communication user interface (Laird-McConnell, Fig. 5, 502, [0065]-[0067] data related to service trigger at 502;  Jenny’s message in the chat, which is a message/input/user engagement causes the intercom 104 to initiate the dialog session after detecting when a service associated with the agent is relevant to the conversation).  See motivation to combine above.

Regarding claim 4, Laird-McConnell, Rodriguez and Duan disclosed the computer-implemented method of claim 1, further comprising identifying the triggering event from within the user interaction data based at least in part on parsing the user interaction data (Laird-McConnell, [0021], “detect the presence of a service trigger in communication of a user that corresponds with a service of an agent”; [0055] “To identify service triggers, the auxiliary services module 220 can include natural language processing, voice-to-text techniques, video-to-text techniques, and/or other semantic disambiguation techniques and techniques that convert dialog to a format useable by the natural language processing services to identify when a service of an agent may be relevant.”; [0074], Laird-McConnell disclosed the service triggers may be patent, “(e.g., no disambiguation or further processing is required to identify the service trigger—the service trigger is self-identifying). In some examples, the service trigger is latent (e.g., the service trigger is contained within communication received from the channel but the communication must first be processed in any manner described herein to identify the service trigger)”; [0075], Laird-McConnell disclosed, “service triggers can comprise single or multiple terms”;  The detection of the presence of a service trigger within a communication using natural language processing, or any of the other mentioned techniques amounts to parsing the communication for such service trigger terms).

Regarding claim 5, Laird-McConnell, Rodriguez and Duan disclosed the computer-implemented method of claim 1, further comprising comparing the user interaction data to a triggering event registry to identify the triggering event (Laird-McConnell, [0085] Laird-McConnell disclosed “identifying the service trigger from the captured communication; and selecting the at least one non-human agent based at least in part on a reference to services provided by the at least one non-human agent that correspond to keywords associated with the service trigger”;  Further, at [0040], Laird-McConnell disclosed “data store 216 can store an agent database, agent data, user profiles, value-added service data, version data, iteration data, clock data, and other state data stored and accessible by the intercom framework 210.” And [0043] in which agent registration storing a directory of agents and their services;  As the directory/database of agent registration includes agent services, which the agents are selected on a reference to services provided by the at least one non-human agent that correspond to keywords associated with the service trigger, Laird-McConnell disclosed a comparison of such service triggers to such keywords in the database).  See motivation to combine above.

Regarding claim 6, Laird-McConnell, Rodriguez and Duan disclosed the computer-implemented method of claim 5, further comprising determining an application address associated with the application and the triggering event, wherein the application dialog request is sent to the application address (Laird-McConnell, Figure 1, Laird-McConnell discloses agents 112 remotely located from Intercom 104 over a network, to which in [0025] Laird-McConnell disclosed the network to include various networks over protocols such as TCP, UDP, IP, in which communication requires the use of addresses; [0069] Laird-McConnell  disclosed addresses linked to agents are stored in agent directory available to Intercom 104;  [0073]  “the intercom 104 can create a dialog session between at least one agent 112(1) of the plurality of agents and a user”, relaying messages between; [0088] Laird-McConnell further discloses that communication with agents involves the messages addressed to such agents;  By the intercom 104 selecting a particular agent to set up a dialog session based on the service trigger, and relaying messages to/from that agent, such requires the determining of that agent’s address for proper communication of such messages including dialog requests).  See motivation to combine above.

Regarding claim 7, Laird-McConnell, Rodriguez and Duan disclosed the computer-implemented method of claim 1, wherein the application dialog request is associated with at least one of a trigger token, an indication of the application dialog, or an application dialog content indicator (Laird-McConnell, [0066], Laird-McConnell disclosed the service trigger from the user’s communication causing the application dialog session with the agent and therefore the application dialog request is associated with a trigger token, indication of the application dialog, or an application dialog content indicator).  See motivation to combine above.

Regarding claim 8, Laird-McConnell, Rodriguez and Duan disclosed the computer-implemented method of claim 1, wherein the application dialog, when received from the application, is associated with dialog validation data (Laird-McConnell, [0045] Laird-McConnell disclosed authorization for agents, i.e. “authenticate the agent on the channel“; [0073] Laird-McConnell disclosed the messages from the agent “can be relayed to a user device via a channel (e.g., via a channel's API). In some examples, the messages can be relayed based at least in part on an association of the at least one agent 112(1) with a user profile associated with the channel, the user, and/or the user device”; As such, Laird-McConnell disclosed wherein the application dialog, when received from the application, is associated with dialog validation data, as it is validated as being associated with an agent that was validated/authorized with the profile).  See motivation to combine above.

Regarding claim 9, Laird-McConnell, Rodriguez and Duan disclosed the computer-implemented method of claim 8, wherein the determination that the application is validated is based at least in part on: comparing the dialog validation data to one or more validation parameters; and determining that the dialog validation data satisfies the one or more validation parameters (Laird-McConnell, [0045] Laird-McConnell disclosed authorization for agents, i.e. “authenticate the agent on the channel“; [0073] Laird-McConnell disclosed the messages from the agent “can be relayed to a user device via a channel (e.g., via a channel's API). In some examples, the messages can be relayed based at least in part on an association of the at least one agent 112(1) with a user profile associated with the channel, the user, and/or the user device”; Validation by checking the association with the agent and user profile associated with the channel, user, and/or user device amounts to a comparison of the agent to the parameters in the profile).  See motivation to combine above.

Regarding claim 12, Laird-McConnell, Rodriguez and Duan disclosed the system of claim 11, wherein the user interaction data is associated with at least one of a message, an input, an upload, or another user engagement with the group-based communication user interface (Laird-McConnell, Fig. 5, 502, [0065]-[0067] data related to service trigger at 502;  Jenny’s message in the chat, which is a message/input/user engagement causes the intercom 104 to initiate the dialog after detecting when a service associated with the agent is relevant to the conversation), the operations further comprising identifying the triggering event from within the user interaction data based at least in part on parsing the user interaction data (Laird-McConnell, [0021], “detect the presence of a service trigger in communication of a user that corresponds with a service of an agent”; [0055] “To identify service triggers, the auxiliary services module 220 can include natural language processing, voice-to-text techniques, video-to-text techniques, and/or other semantic disambiguation techniques and techniques that convert dialog to a format useable by the natural language processing services to identify when a service of an agent may be relevant.”; [0074], Laird-McConnell disclosed the service triggers may be patent, “(e.g., no disambiguation or further processing is required to identify the service trigger—the service trigger is self-identifying). In some examples, the service trigger is latent (e.g., the service trigger is contained within communication received from the channel but the communication must first be processed in any manner described herein to identify the service trigger)”; [0075], Laird-McConnell disclosed, “service triggers can comprise single or multiple terms”;  The detection of the presence of a service trigger within a communication using natural language processing, or any of the other mentioned techniques amounts to parsing the communication for such service trigger terms).  See motivation to combine above.

Regarding claim 14, Laird-McConnell, Rodriguez and Duan disclosed the system of claim 11, the operations further comprising: comparing the user interaction data to a triggering event registry to identify the triggering event (Laird-McConnell, [0045] Laird-McConnell disclosed authorization for agents, i.e. “authenticate the agent on the channel“; [0073] Laird-McConnell disclosed the messages from the agent “can be relayed to a user device via a channel (e.g., via a channel's API). In some examples, the messages can be relayed based at least in part on an association of the at least one agent 112(1) with a user profile associated with the channel, the user, and/or the user device”; Validation by checking the association with the agent and user profile associated with the channel, user, and/or user device amounts to a comparison of the agent to the parameters in the profile); and 
determining an application address associated with the application and the triggering event, wherein the application dialog request is sent to the application address (Laird-McConnell, Figure 1, Laird-McConnell discloses agents 112 remotely located from Intercom 104 over a network, to which in [0025] Laird-McConnell disclosed the network to include various networks over protocols such as TCP, UDP, IP, in which communication requires the use of addresses; [0069] Laird-McConnell  disclosed addresses linked to agents are stored in agent directory available to Intercom 104;  [0073]  “the intercom 104 can create a dialog session between at least one agent 112(1) of the plurality of agents and a user”, relaying messages between; [0088] Laird-McConnell further discloses that communication with agents involves the messages addressed to such agents;  By the intercom 104 selecting a particular agent to set up a dialog session based on the service trigger, and relaying messages to/from that agent, such requires the determining of that agent’s address for proper communication of such messages).  See motivation to combine above.

Regarding claim 15, Laird-McConnell, Rodriguez and Duan disclosed the system of claim 11, wherein the application dialog, when received from the application, is associated with the dialog validation data, and wherein the determination that the application is validated is based at least in part on: comparing the dialog validation data to one or more validation parameters; and determining that the dialog validation data satisfies the one or more validation parameters (Laird-McConnell, [0045] Laird-McConnell disclosed authorization for agents, i.e. “authenticate the agent on the channel“; [0073] Laird-McConnell disclosed the messages from the agent “can be relayed to a user device via a channel (e.g., via a channel's API). In some examples, the messages can be relayed based at least in part on an association of the at least one agent 112(1) with a user profile associated with the channel, the user, and/or the user device”; Validation by checking the association with the agent identification and user profile associated with the channel, user, and/or user device amounts to a comparison of the agent to the parameters in the profile).  See motivation to combine above.

Regarding claim 17, Laird-McConnell, Rodriguez and Duan disclosed the one or more non-transitory computer-readable media of claim 16, wherein the user interaction data is associated with at least one of a message, an input, an upload, or another user engagement with the group-based communication user interface (Laird-McConnell, Fig. 5, 502, [0065]-[0067] data related to service trigger at 502;  Jenny’s message in the chat, which is a message/input/user engagement causes the intercom 104 to initiate the dialog after detecting when a service associated with the agent is relevant to the conversation), the operations further comprising identifying the triggering event from within the user interaction data based at least in part on parsing the user interaction data (Laird-McConnell, [0021], “detect the presence of a service trigger in communication of a user that corresponds with a service of an agent”; [0055] “To identify service triggers, the auxiliary services module 220 can include natural language processing, voice-to-text techniques, video-to-text techniques, and/or other semantic disambiguation techniques and techniques that convert dialog to a format useable by the natural language processing services to identify when a service of an agent may be relevant.”; [0074], Laird-McConnell disclosed the service triggers may be patent, “(e.g., no disambiguation or further processing is required to identify the service trigger—the service trigger is self-identifying). In some examples, the service trigger is latent (e.g., the service trigger is contained within communication received from the channel but the communication must first be processed in any manner described herein to identify the service trigger)”; [0075], Laird-McConnell disclosed, “service triggers can comprise single or multiple terms”;  The detection of the presence of a service trigger within a communication using natural language processing, or any of the other mentioned techniques amounts to parsing the communication for such service trigger terms).  See motivation to combine above.

Regarding claim 19, Laird-McConnell, Rodriguez and Duan disclosed the one or more non-transitory computer-readable media of claim 16, the operations further comprising: comparing the user interaction data to a triggering event registry to identify the triggering event (Laird-McConnell, [0085] Laird-McConnell disclosed “identifying the service trigger from the captured communication; and selecting the at least one non-human agent based at least in part on a reference to services provided by the at least one non-human agent that correspond to keywords associated with the service trigger”;  Further, at [0040], Laird-McConnell disclosed “data store 216 can store an agent database, agent data, user profiles, value-added service data, version data, iteration data, clock data, and other state data stored and accessible by the intercom framework 210.” And [0043] in which agent registration storing a directory of agents and their services;  As the directory/database of agent registration includes agent services, which the agents are selected on a reference to services provided by the at least one non-human agent that correspond to keywords associated with the service trigger, Laird-McConnell disclosed a comparison of such service triggers to such keywords in the database); and 
determining an application address associated with the application and the triggering event, wherein the application dialog request is sent to the application address (Laird-McConnell, Figure 1, Laird-McConnell discloses agents 112 remotely located from Intercom 104 over a network, to which in [0025] Laird-McConnell disclosed the network to include various networks over protocols such as TCP, UDP, IP, in which communication requires the use of addresses; [0069] Laird-McConnell  disclosed addresses linked to agents are stored in agent directory available to Intercom 104;  [0073]  “the intercom 104 can create a dialog session between at least one agent 112(1) of the plurality of agents and a user”, relaying messages between; [0088] Laird-McConnell further discloses that communication with agents involves the messages addressed to such agents;  By the intercom 104 selecting a particular agent to set up a dialog session based on the service trigger, and relaying messages to/from that agent, such requires the determining of that agent’s address for proper communication of such messages).  See motivation to combine above.

Regarding claim 20, Laird-McConnell, Rodriguez and Duan disclosed the one or more non-transitory computer-readable media of claim 16, wherein the application dialog, when received from the application, is associated with dialog validation data (Laird-McConnell, [0045] Laird-McConnell disclosed authorization for agents, i.e. “authenticate the agent on the channel“; [0073] Laird-McConnell disclosed the messages from the agent “can be relayed to a user device via a channel (e.g., via a channel's API). In some examples, the messages can be relayed based at least in part on an association of the at least one agent 112(1) with a user profile associated with the channel, the user, and/or the user device”; As such, Laird-McConnell disclosed wherein the application dialog, when received from the application, is associated with dialog validation data, as it is associated with an agent that was validated/authorized), and wherein the determination that the application is validated is based at least in part on: comparing the dialog validation data to one or more validation parameters; and determining that the dialog validation data satisfies the one or more validation parameters (Laird-McConnell, [0045] Laird-McConnell disclosed authorization for agents, i.e. “authenticate the agent on the channel“; [0073] Laird-McConnell disclosed the messages from the agent “can be relayed to a user device via a channel (e.g., via a channel's API). In some examples, the messages can be relayed based at least in part on an association of the at least one agent 112(1) with a user profile associated with the channel, the user, and/or the user device”; Validation by checking the association with the agent and user profile associated with the channel, user, and/or user device amounts to a comparison of the agent to the parameters in the profile).  See motivation to combine above.

Claims 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Laird-McConnell et al. (US 20170279906-A1) in view of Rodriguez et al. (US 20180367484) and Duan (US 20180075014) and further in view of McCord (US 20180082210).

Regarding claims 3, 13, and 18, Laird-McConnell, Rodriguez and Duan disclosed the computer-implemented method of claim 1, including the utilization of machine learning algorithm to enhance the one or more services of auxiliary services module 220 and/or the other modules of the intercom framework 210 using one or more communication logs and/or ongoing (i.e. over time) dialog” (Laird, [0058]), and  wherein the machine learning model can be trained using actual training data, e.g. previous actual messages provided by users in reaction to previous suggestion events that are the same as the detected suggestion event (e.g., the same types of user actions, chat input, events, etc. that were detected as previous suggestion events) (Rodriguez, [0310]).  
Laird-McConnell, Rodriguez and Duan did not explicitly disclose further training the machine learning model as further inferences are made by the machine learning model.  Specifically, the combination did not explicitly disclose wherein the triggering event is stored with the historical triggering event identification data by the group-based communication system for training the machine learning model and updating a trigger event registry.
In an analogous art, McCord disclosed a system and method for optimizing communications using reinforcement learning to observe and analyze historical and current data using a retrain and design server in which the invention achieves a desired outcome and then records results of optimal actions carried out by the optimization server to a learning database, observes and analyzes results of the optimal actions stored in the learning database, and repeats these steps iteratively (McCord, [0021]).  McCord disclosed, an event analyzer 360 records resulting observations and actions 450 and both sends the records back to the reinforcement learning server 210 to use to fit to a new partially observable Markov chain model 420 as well as keep within the event analyzer 360 to compute a current state 455 associated with the optimal action. The model manager 380 then prompts the reinforcement learning server 210 to process the recorded observations and actions 450 to find the best parameters to match the observations 420 while pushing the event analyzer 360 to compute the current state 455 to again, apply optimal policy to find optimal actions 460, and so forth (McCord, [0049]).  As such, McCord disclosed as event analyzer 360 of the machine learning environment recording the resulting observations and actions 450 which amounts to storing the triggering events determined by the machine learning environment, updating the database, and doing so for the purpose of retraining the machine learning environment.
One of ordinary skill in the art would have been motivated to combine the teachings of Laird-McConnell, Rodriguez, Duan, and McCord as the combination suggests the use of machine learning in order to determine events, and McCord provides a particular type of machine learning in order to do so.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the reinforcement learning techniques of McCord within the combination of Laird-McConnell, Rodriguez and Duan in order to further optimize the states of the communications and operations for choosing which specific actions should be taken under differing situations, in a dynamic environment in order to achieve the best outcome over time (McCord, [0020]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laird-McConnell et al. (US 20170279906-A1) in view of Rodriguez et al. (US 20180367484) and Duan (US 20180075014) and further in view of Ignatchenko et al. (WO 2014/141024-A1).

Regarding claim 10, Laird-McConnell disclosed the computer-implemented method of claim 9, but did not explicitly disclose wherein the application dialog request is associated with a first time stamp, the dialog validation data is associated with a second time stamp, and wherein the one or more validation parameters comprise a response time threshold, the computer-implemented method further comprising: comparing the response time threshold to a time period between the second time stamp and the first time stamp; and determining that the application is validated based at least in part on the time period between the second time stamp and the first time stamp being within the response time threshold.
	Ignatchenko disclosed the concept of validating communications for wired communication links (Ignatchenko, [0019]) including validating a response to a nonce on the basis of calculating a time duration between the time the nonce was sent, T0 and the time the verification value (response) was received, T4, in which the time duration is compared to a predefined time threshold in which the threshold amounts to reasonably expected time period for the request/response to occur (Ignatchenko, [0026] and [0032], and [0043]).
	One of ordinary skill in the art would have been motivated to combine the validation technique of Ignatchenko within the teachings of Laird-McConnell as both involve the validation of devices in communication.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the communication validation technique of Ignatchenko within the teachings of Laird-McConnell in order to provide the system of Laird-McConnell with additional ways for validating remote agents upon relaying messages over Laird-McConnell’s dialog session (Laird-McConnell, [0073]) in order to provide enhanced security by reducing the possibility of certain types of malicious attacks over secure communication channels (Laird-McConnell, [0004]-[0005]).
Response to Arguments
Applicant’s arguments filed on 7/26/2022 are deemed moot in view of the above new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
It is the Examiner’s position that Applicant has not yet submitted claims drawn to limitations, which define the operation and apparatus of Applicant’s disclosed invention in manner, which distinguishes over the prior art.
Failure for Applicant to significantly narrow definition/scope of the claims and supply arguments commensurate in scope with the claims implies the Applicant intends broad interpretation be given to the claims.  The Examiner has interpreted the claims with scope parallel to the Applicant in the response and reiterates the need for the Applicant to more clearly and distinctly define the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alburquerque et al. (WO 2017021579) disclosed a chat application for communication between users and machines by means of natural language via an API.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/Primary Examiner, Art Unit 2419